Opinion issued April 19, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-21-00478-CR
                            ———————————
                       JENNIFER AMI RENO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Case No. 1538542


                          MEMORANDUM OPINION

      On August 25, 2021, the trial court sentenced appellant, Jennifer Ami Reno,

to 2 years in the Institutional Division of the Texas Department of Criminal Justice

for the third-degree felony offense of forgery of a governmental financial instrument.

On August 30, 2021, appellant filed a notice of appeal. On September 24, 2021,
appellant timely filed a motion for new trial. The clerk’s record contains an order

showing that the trial court granted appellant’s motion for new trial. The granting

of a motion for new trial restores the case to its position before the former trial. See

TEX. R. APP P. 21.9(b). The appeal was rendered moot by the order granting a new

trial. See id.

       Accordingly, we dismiss the appeal as moot and for lack of jurisdiction. See

TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

       We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2